Case 3:16-Cv-30008-NI\/|G Document 158-7 Filed 02/08/19 Page 1 of 2

'UNITED STATES DISTRICT COUR'I`
DISTRICT OF MASSACHUSETTS

LEE HUTCHINS, SR. ,-¢
Plain*iff» ,-¢ No. re-cv-snoos-NMG

v. :

I)ANIEL J. MCKAY, FELIX M. :

RoMERo, THOMAS HERVIEUX, and *

THE clTY or sPRINGFIELD §§

x.

Defendants
AFFIDAVIT OF H()WARD S. SASSON
I, Howard S. Sasson, hereby state under pains and penalties of perjury that:

l. l Worked on this litigation in the early phases of discovery on behalf of the
Plaintiff.

2. I have practiced law in the Comrnonwealth since 1978 and arn currently a partner in
the law firm of Sasson, 'I`umbull, Ryan & Hoose at 100 Main Street, Northampton,
Massachusetts.

3. I have been in private practice for approximately 40 years and mainly concentrate in
the area of personal inj ury, estate planning, and civil rights

4. Attached to this affidavit is a true and accurate statement of my hours spent on
behalf of the Plaintiff in this case. lt is my information and belief, that based on the
complexity of the issues and the results achieved in the case, that the amount of time

spent by me Was reasonable and necessary

 

Case 3:16-cv-30008-NI\/|G Document 158-7 Filed 02/08/19 Page 2 of 2

5. l am requesting that the Court grant this petition for fees in the amounts stated. l
feel that l am entitled to be compensated at the rate of $300.00 per hour. l base
this upon a number of factors, including:

a. the complexity of the issues and the results achieved in the case;

b. they highly contingent nature of the litigation;

c. consultation with other civil rights iitigators regarding the hourly fees they
normally charge in similar type litigation;

d. the rates that l bill for my civil cases;

e. awards to other attorneys in similar cases.

SIGNED UNDER PAINS AND PENALTIES OF PERJURY THIS STH DAY OF
FEBRUARY, 2019.

    

Howard S. Sasson, Esq.

BBO #442580

Sasson, Turnbull, Ryan & Hoose
100 Main Street, Third Floor
Northampton, MA 01060

(413) 586-4800

